Exhibit 10.6
AMENDMENT NUMBER ONE
TO
CREDIT AGREEMENT
     This Amendment Number One to Credit Agreement (“Amendment”) is entered into
as of April 30, 2007, by and among WELLS FARGO FOOTHILL, INC., a California
corporation, as Agent (the “Agent”) for the Lenders set forth in the signature
pages hereof (the “Lenders”) and the Lenders, on the one hand, and BOOKHAM,
INC., a Delaware corporation (“Parent”), and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”):
     A. Agent, Lenders and Borrowers have previously entered into that certain
Credit Agreement, dated as of August 2, 2006 (as amended, supplemented, amended
and restated, or otherwise modified, the “Agreement”).
     B. Borrowers, Agent and Lenders desire to amend the Agreement as provided
for and on the conditions herein.
     NOW, THEREFORE, Borrowers, Agent and Lenders hereby amend and supplement
the Agreement as follows:
     DEFINED TERMS. All initially capitalized terms used but not defined in this
Amendment have the meanings assigned to such terms in the Agreement.
     AMENDMENT.
          Section 4.8(b) of the Agreement, is hereby amended to read as follows:
          “(b) Set forth on Schedule 4.8(b) (as such Schedule may be updated
from time to time to reflect changes permitted to be made under Section 5.16, or
changes to Parent’s capital structure that are not otherwise prohibited under
the Loan Documents), is a complete and accurate description of the authorized
capital Stock of Parent, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding. Other
than as described on Schedule 4.8(b), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s capital Stock, including
any right of conversion or exchange under any outstanding security or other
instrument, except for the issuance of Series B Preferred Stock, or options,
warrants, and restricted stock granted to employees, management, and directors
in the ordinary course of Parent’s business as in effect on the Closing Date so
long as the granting of such options, warrants or restricted stock (x) does not
result in a Change of Control and (y) is not otherwise prohibited hereunder.
Parent is not subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock, except for
certain cash payments with respect to the warrants issued on March 22, 2007, to
the investors who purchased the Stock issued by Parent on or about the same date
(the “2007 Warrants”), in connection with a Major Transaction (as such term is
defined in the 2007 Warrants). The foregoing sentence is not intended as the
Lender Group’s consent to any cash payments with respect to the 2007 Warrants.”
          Schedule 4.8(b) to the Agreement is hereby replaced with the
Schedule 4.8(b) attached hereto and made a part hereof by this reference.
     REPRESENTATIONS AND WARRANTIES. Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all material respects as of the
date hereof.

 



--------------------------------------------------------------------------------



 



     NO DEFAULTS. Borrowers hereby affirms to the Lender Group that no Event of
Default has occurred and is continuing as of the date hereof.
     CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of a fully executed copy of this Amendment.
     COSTS AND EXPENSES. Borrowers shall pay to Agent, in accordance with the
requirements of the Credit Agreement, all of Agent’s out-of-pocket costs and
reasonable expenses (including, without limitation, the fees and expenses of its
counsel, which counsel may include any local counsel deemed necessary, search
fees, filing and recording fees, documentation fees, appraisal fees, travel
expenses, and other fees) arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents.
     LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern. In all other respects, the Agreement,
as amended and supplemented hereby, shall remain in full force and effect.
     COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto.
* * * * *
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

            WELLS FARGO FOOTHILL, INC.,
a California corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BOOKHAM, INC.,
a Delaware corporation, as Parent
      By:           Name:   Steve Abely        Title:   Chief Financial Officer 
      BOOKHAM TECHNOLOGY PLC,
a limited liability company incorporated under the laws of
England and Wales, as a Borrower
      By:           Name:   Steve Abely        Title:   Director        NEW
FOCUS, INC.,
a Delaware corporation, as a Borrower
      By:           Name:   Steve Abely        Title:   President        BOOKHAM
(US), INC.,
a Delaware corporation, as a Borrower
      By:           Name:   Steve Abely        Title:   President     

 